Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 13-1820

                              XUE ZHU LIN,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.




              PETITION FOR REVIEW OF AN ORDER OF THE
                    BOARD OF IMMIGRATION APPEALS




                                  Before

          Torruella, Stahl, and Lipez, Circuit Judges.




     Vlad Kuzmin and Kuzmin & Associates, P.C. on brief for
petitioner.
     Lynda A. Do, Attorney, Office of Immigration Litigation,
United States Department of Justice, Stuart F. Delery, Assistant
Attorney General, and Anh-Thu P. Mai-Windle, Senior Litigation
Counsel, on brief for respondent.



                              July 15, 2014
            Per Curiam.      Petitioner Xue Zhu Lin applied for asylum

and withholding of removal under the Immigration and Nationality

Act ("INA"), 8 U.S.C. §§ 1158(a) and 1231(b)(3), and for protection

pursuant    to    the    Convention    Against     Torture    ("CAT").     The

Immigration Judge ("IJ") denied his application, and the Board of

Immigration Appeals ("BIA") affirmed.            For the following reasons,

we deny Lin's petition for review of the BIA's decision.

                               I.     BACKGROUND

            Lin is a native and citizen of the People's Republic of

China.   In September 2009, a friend introduced Lin to Christianity

to help him cope with depression arising from an incident five

years earlier, when Chinese officials fined him and forcibly

sterilized his wife after she gave birth to their second child.

Lin   and   his   eleven-year-old       daughter     joined   an   underground

Protestant church and volunteered to distribute religious leaflets.

            Law enforcement officials warned Lin on at least two

occasions to stop passing out the pamphlets.                  Lin changed his

location to avoid further contact with the officers, but continued

to distribute the pamphlets.             On December 15, 2009, officers

arrested Lin and his daughter.          They interrogated Lin in front of

his daughter and knocked him to the ground and kicked him while she

watched.    The officers scolded Lin's daughter for "believing such

cult idea[s]."          They detained Lin and his daughter overnight,

releasing them upon payment of a fine.             Thereafter, Lin continued


                                       -2-
attending underground religious services. He left the country with

the assistance of a smuggler around January 6, 2010.

           On April 1, 2010, Lin entered the United States without

admission or inspection.     When immigration officials intercepted

him in Florence, Arizona, he expressed a fear of returning to

China.   An asylum officer interviewed him on April 19, 2010, and

found his fear of harm sufficiently credible to refer him to an

Immigration Judge for a full hearing.            At the same time, the

Department of Homeland Security issued Lin a Notice to Appear,

charging him with inadmissibility under the INA.

           Lin admitted the allegations in the Notice to Appear and

conceded removability.      He filed an application for asylum on

August 4, 2010.    On September 15, 2010, after two changes of venue,

Lin appeared before the IJ in Massachusetts.             He renewed his

application for asylum and further sought withholding of removal

and CAT protection.      The IJ found him removable as charged and

denied his applications.     The BIA upheld the IJ's denial and this

petition followed.

                             II.   ANALYSIS

           "Because the BIA's decision affirmed the IJ's decision

and added its own analysis, we review both."             Sunarto Ang v.

Holder, 723 F.3d 6, 10 (1st Cir. 2013).          We review the BIA's and

IJ's   factual    determinations   under   the   "substantial   evidence"

standard, "reversing only if a reasonable adjudicator would be


                                   -3-
compelled to conclude to the contrary."           Id. (internal quotation

marks omitted).     As we have previously observed, "[t]his is not a

petitioner-friendly standard of review; a reversal is appropriate

only when the record evidence points unerringly to a conclusion

different from that reached by the BIA."         Xian Tong Dong v. Holder,

696 F.3d 121,      125   (1st Cir. 2012)       (internal    quotation       marks

omitted).

            An alien can establish eligibility for asylum either by

proving past persecution, which gives rise to an inference of

future persecution, or by establishing a well-founded fear of

future persecution on account of race, religion, nationality,

membership in a social group, or political opinion.              Sunarto Ang,

723 F.3d at 10; Sugiarto v. Holder, 586 F.3d 90, 94 (1st Cir.

2009).   In order to prove past persecution, an alien must provide

"evidence of experiences surpassing unpleasantness, harassment, and

even basic suffering."       Sunarto Ang, 723 F.3d at 11 (internal

quotation marks omitted).        Here, the BIA and IJ concluded that

Lin's ordeal did not rise to the level of persecution under our

case law.

            The   mistreatment   that    Lin   endured     was   by    no   means

trivial, but under even more extreme circumstances this court has

refused to see persecution where the BIA found none.                  See, e.g.,

Khan v. Mukasey, 549 F.3d 573, 575–77 (1st Cir. 2008) (finding no

persecution where the petitioner was imprisoned for ten days,


                                   -4-
beaten with wooden sticks, and shocked with electrical wires);

Nelson v. I.N.S., 232 F.3d 258, 264 (1st Cir. 2000) (finding no

persecution where the petitioner suffered three periods of solitary

confinement   accompanied      by   physical      abuse    and   subsequent

surveillance, threats, and harassment). On appeal, Lin argues that

the BIA and IJ erred by failing to take into account the context of

the incident; specifically, the "psychological trauma, humiliation

and fear" caused by the fact that his daughter was present.               The

government claims that this argument fails because Lin presents it

here for the first time.

           Regardless of any exhaustion issues, Lin has not overcome

the extremely deferential standard with which we review BIA and IJ

determinations.   He does not point to any evidence in the record of

psychological suffering above and beyond what we can infer from the

circumstances,    and   even   accounting   for    the    presence   of   his

daughter, there is no reason to infer that Lin's psychological

trauma was any greater than that of the petitioners in Khan or

Nelson.   See Attia v. Gonzalez, 477 F.3d 21, 23-24 (1st Cir. 2007)

(finding isolated incidents of violence, including being beaten in

front of his children, insufficient to sustain petitioner's claim

of past persecution); cf.      Rodriguez-Ramirez v. Ashcroft, 398 F.3d

120, 124 (1st Cir. 2005) (explaining that the effect of watching

his father be beaten as a young child, although traumatic, did not

amount to persecution).        In short, the evidence does not point


                                    -5-
"unerringly to a conclusion different from that reached by the

BIA."    Xian Tong Dong, 696 F.3d at 125.

               Without a finding of past persecution, we do not apply

the   presumption      that   Lin    has   a   well-founded    fear    of   future

persecution.      See Sunarto Ang, 723 F.3d at 10.            But Lin can still

establish a well-founded fear of future persecution by proving

"that    his    fear   is   both    subjectively   genuine     and    objectively

reasonable, meaning that a reasonable person in the applicant's

circumstances would fear persecution."              Id. at 10–11.       The IJ's

analysis focused on the objective component.              It relied on State

Department reports on religious freedom in China explaining that

while persecution of religious groups does occur, it varies greatly

depending on location, and "[m]ost Christian groups, the majority

of which are [not officially recognized or sanctioned], no longer

operate[] in strict secrecy."          [Add. at 7]    On this basis, the IJ

rejected the conclusion that "merely being Christian in China or

belonging to [an underground] church necessarily gives rise to a

well-founded fear of persecution on an objective basis." [Id.] The

BIA adopted the IJ's reasoning in affirming its conclusion on this

point.

               On appeal, Lin disputes the IJ's reading of the State

Department reports.         We have explained, however, that in order to

establish a well-founded fear of future persecution, a petitioner

must offer "specific, direct, and credible evidence relative to the


                                        -6-
petitioner's own situation."              Xian Tong Dong, 696 F.3d at 126

(alteration omitted) (internal quotation mark omitted).                         Here, Lin

merely offers a different reading of reports describing generalized

conditions of uneven persecution.                Standing alone, this argument

does   not    point    to    evidence     that       would    compel     a   reasonable

adjudicator to reach a conclusion contrary to the IJ's.                                See

Sunarto Ang, 723 F.3d at 10.

             In     sum,    Lin   is    unable       to    establish     either       past

persecution or a well-founded fear of future persecution. Thus, we

deny   his    petition      for   review        of   the     BIA's     denial    of   his

application.        Having failed to meet his burden to prevail on a

petition for asylum, Lin cannot meet the more stringent standard

required for a withholding of removal.                    See Sompotan v. Mukasey,

533 F.3d 63, 68 (1st Cir. 2008) ("[A] withholding case is analyzed

in the same way 'persecution' is analyzed in asylum cases.                              A

petitioner's      burden     in   a    withholding        case   is,    however,      more

stringent; petitioners must show a 'clear probability' that they

were or will be persecuted." (citation omitted)).

             Lin's petition for protection under the CAT fares no

better.      To obtain relief under the CAT, Lin must offer "specific

objective evidence" establishing "that it is more likely that not

that he will be tortured if he is returned" to China.                        Romilus v.

Ashcroft,     385    F.3d    1,   8    (1st   Cir.     2004)     (emphasis      omitted)

(internal quotation marks omitted).                   Here, Lin offers a State


                                          -7-
Department report from 1998 describing a practice of detaining

Chinese citizens who left the country without permission in forced

labor camps upon their reentry.     This report describing a general

state of affairs sixteen years ago tells us nothing specific about

Lin's situation in 2014.    Accordingly, we affirm the BIA's denial

of relief under the CAT.

                           III.   CONCLUSION

          For the foregoing reasons, we DENY Lin's petition for

review.




                                  -8-